El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
William B. Flesh & Bro., por su abogado V. M. Fernán-dez, presentó en este tribunal una solicitud para que se ex-pidiera un auto de certiorari contra el Juez de la Corte de Distrito de San Juan, Sección Primera, con el fin de revisar los procedimientos de esa corte en un caso civil del peticio-nario contra Julio César González, alegando al efecto ha-berle sido denegado el aseguramiento de la efectividad de la sentencia en dicho caso por el fundamento de que la corte carecía de jurisdicción para, conocer del mismo cuando real-mente la tenía. Se expidió el auto y se elevó a esta corte el caso original.
De los autos elevados resulta que la demandante William B. Flesh & Bro. radicó demanda en la Corte de Distrito de San Juan, Sección Primera, en 16 de mayo de 1919 contra Julio César González, para el cobro de un pagaré por valor de $500, a vencer el día último de diciembre de 1918, trans-cribiendo en la demanda dicho pagaré y alegando que al ven-cimiento de la obligación había sido requerido de pago el demandado, quien no la satisfizo en todo ni en parte, como tampoco los intereses devengados desde el día 1º. de enero de 1919. En el pagaré se obliga el deudor a pagar la ex-presada suma sin interés alguno el día último de diciembre de 1918, con gastos, costas y honorarios de abogado.
La demanda concluye con la súplica de que se dicte sen-tencia condenando al demandado a pagar al demandante la cantidad de $500, los intereses de ella al 6 por ciento anual desde el día 1º. de enero de 1919 hasta su definitivo pago, *892así como todas las costas, desembolsos y honorarios de abogado.
Presentó el demandante moción de aseguramiento de sen-tencia en la misma fecha, mayo 16, 1919, solicitando el embargo de bienes del demandado por. valor suficiente a cubrir los $500 importe del pagaré y una suma adicional de $250' para responder de los intereses de mora y de los gastos judiciales, y esa moción fué denegada por orden del día 19 del propio mayo en atención a que por la cuantía reclamada en la demanda la corte carecía de jurisdicción. Posterior-mente en agosto 26 del mismo año, volvió el demandante a insistir en el aseguramiento solicitado y la corte a su vez insistió en su negativa de aseguramiento de sentencia, por orden del día 10 de septiembre siguiente.
Opúsose el demandado al auto de certiorari fundándose en que la obligación consignada en el pagaré es por la suma de $500 con el pacto expreso de “sin interés alguno”, en que cuando no se han pactado intereses de mora deben con-cederse desde la notificación de la demanda y en que la de-manda presentada no contiene especificación de cantidad al-guna por costas y honorarios de abogado, por todo lo cual la corte no cree tener jurisdicción sobre el caso.
Entendemos que la Corte de Distrito de San Juan, Sec-ción Primera, tiene jurisdicción para conocer del caso, pues su cuantía excede de $500. Los jueces municipales tendrán jurisdicción en todos los asuntos civiles que se promueven en su distrito, hasta la. suma de $500, intereses inclusive, dice la sección 4ª. de la Ley para reorganizar el sistema judicial de Puerto Rico, de 10 de marzo de 1904, y como consecuen-cia del anterior precepto las cortes de distrito tienen juris-dicción para conocer de los asuntos civiles, cuya cuantía, in-tereses inclusive, exceda de $500. Ciertamente que el deman-dado en el pagaré transcrito se obliga a pagar al deman-dante la suma de , $500 sin interés alguno, el día último de diciembre del año 1918, y ello impide que hasta esa fecha pueda cobrar el demandante intereses, pero desde esa fecha *893en adelante pnede reclamárselos, según el artículo 1067 del Código Civil, preceptivo de que incurren en mora los obli-gados a eútregar o a bacer alguna cosa desde que el acree-dor les exija judicial o extra judicialmente el cumplimiento de su obligación. El peticionario alegó que al vencimiento de la obligación fué requerido de pago el demandado, y el artículo 1075 del código citado establece que la indemniza-ción por mora en el pago consistirá en el pago de los in-tereses convenidos y a falta de convenio en el interés legal.
La Corte de Distrito de San Juan, Sección Primera, tenía jurisdicción para conocer del juicio de que se trata y de sus incidentes por razón de la cuantía y en su consecuencia pro-cede dejar sin efecto sus órdenes de 19 de mayo y 10 de septiembre del corriente año.

Anuladas las órdenes de 19 de mayo y de 10 de septiembre dictadas por la corte de dis-trito.

Jueces concurrentes: Sres Asociados del Toro y Aldrey.
Los Jueces Asociados Sres. Wolf y Hutcbison no toma-ron parte en la resolución de este caso.